Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-25 and 31 is pending.
Claims 15-18 is withdrawn.
Claims 1-14, 19-25 and 31 is examined herewith.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered.
 
Action Summary
Claims 1-14 and 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vakilian (CCL2/CCR2 signaling pathway in glioblastoma multiforme, Neurochemistry Internation 103 (2017), pages 1-7) and Krasinski (US Patent 8,546,408) of record in view of Cloughesy (Neoadjuvant anti-PD-1 immunotherapy promotes a survival benefit with intratumoral and systemic immune responses in recurrent glioblastoma, NatUre Medicine | VOL 25 | MARCH 2019 | 477–486) is maintained.

Response to Arguments
Applicants again several times and varying ways argue Vakilian fails to provide any teaching that a small molecule CCR inhibitor could be used in a treatment for glioblastoma.  And Kransinski fails to teach to teach the use of such compounds for treating a central nervous system cancer. These arguments has been fully considered but has not been found persuasive.  As previously disclosed Vakilian teaches that CCR2 levels are enhanced in glioblastoma.  And Krasinski teaches a compound which is an CCR2 inhibitor.  Therefore, it would have been obvious to one of ordinary skills in the art to administer an specific CCR2 inhibitor (as taught in Krasinski) to treat glioblastoma with a reasonable expectation of success.
Applicants argue that Krasinski fails to provide any teaching that would lead one of skill in the art to select a central nervous system cancer among the more than 100 types of cancers known in the art.  This argument has been fully considered but has not been found persuasive.  As stated above, this argument has been addressed.  Therefore, the rejection is maintained.  Applicants are respectively reminded that this is an obviousness rejection and not a anticipatory rejection, thus each cited art does not have to address each and every part of the claim individually.
Applicants argue that Exhibit A demonstrate that one of ordinary skill in the art would recognize Vakilian’s error.  This argument has been fully considered but has not been found persuasive.  Mitzutani (exhibit A) discloses that CCR2 expression notable in brain inflammatory lesion (page 32, right column).  Vakilian teaches that fundamental parts are played by CCL2 and its related receptor (the CCR2) in brain tumors and obviously in migration of monocytes from the bloodstream through the vascular endothelium.
Applicants argue that the species of cancer is not disclosed in Krasinski.  This argument has been fully considered but has not been found persuasive.  Vakilian teaches that Glioblastoma multiform (GBM) is described as one of the most frequent primary brain tumors. Fundamental parts are played by CCL2 and its related receptor (the CCR2) in brain tumors and obviously in migration of monocytes from the bloodstream through the vascular endothelium. Therefore, CCL2/CCR2 axis is required for the routine immunological surveillance of tissues, in accordance with response to inflammation CCL2 is expressed within human glial tumors exceedingly, and its expression has been indicated to be correlated with the tumor grade.  And Krasinski teaches the following compound as a CCL2 antagonist (which is claimed compound, see claim 3). Krasinski teaches that in addition to inflammatory diseases, chemokines and chemokine receptors have also been implicated in cancers.  Tumor cells stimulate the formation of stroma that secretes various media tors pivotal for tumor growth, including growth factors, cytokines, and proteases. It is known that the level of MCP-1 (which is the same as CCL2) is associated significantly with tumor-associated macrophage accumulation.  Taken the cited art, it would have been obvious to one of ordinary skills in the art at the time of filing to administer the CCL2 antagonist to treat inflammation associated with glioblastoma, thereby treating glioblastoma with a reasonable expectation of success.
	
Applicant argue that Krasinski and Cloughesy also fail to contain any data or even any teaching that small molecule CCR2 inhibitors could treat central nervous system cancer.  Applicant's statements are tantamount to an assertion that Krasinski and Cloughesy fails to provide an enabling disclosure because it does not provide experimental data proving that teaching that small molecule CCR2 inhibitors could treat central nervous system cancer. Vakilian teaches that CCR2 levels are enhanced in glioblastoma Krasinski teaches a compound which is an CCR2 inhibitor. Cloughesy teaches that Glioblastoma is the most common primary malignant brain tumor in adults and is associated with poor survival. Pembrolizumab, an anti-PD-1 monoclonal antibody, even if the reference fails to prove efficacy using a working example of the same (which, for the record, the Examiner does not concede that a lack of a working example or data is indicative of a lack of efficacy for this particular combination). Regardless, however, references applied under 35 U.S.C. 103(a) constitute prior art for all they teach. See MPEP §2121.01[R-3](II), which states, “Therefore, ‘a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103.’ Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991).”   Moreover, the argument that the reference is non-enabled because there is no data or example demonstrating any efficacy or success in the treatment of ALS with GRA antagonist is unpersuasive because this is simply an allegation unsupported by facts, which are specifically required to establish non-enablement of a reference. See MPEP §2121[R-6](I), which states, "When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).” Applicant has provided nothing more than allegations in the absence of facts to support his assertion that Wu et al. is not enabled and, thus, fails to establish a lack of operability of the cited reference. Moreover, for the record, Applicant’s urging of non-enablement of the reference on the basis that Clark fails to provide data or an example demonstrating efficacy or success in treating ALS with the administration of a GRA antagonist compound contradicts the guidance provided in MPEP §2121.01[R-3] states that, “A reference contains an ‘enabling disclosure' if the public was in possession of the claimed invention before the date of invention.' Such possession is effected if one of ordinary skill in the art could have combined the publication's description of the invention with his [or her] own knowledge to make the claimed invention." In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985)." Thus, contrary to Applicant’s assertions, the presumption of operability is not negated on the grounds that proof of efficacy, such as, e.g., in the form of an example, has not been provided in the reference. 


For the ease of the applicant, the previous office action dated 4/9/2021 is reproduced below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14, 19-25 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vakilian (CCL2/CCR2 signaling pathway in glioblastoma multiforme, Neurochemistry Internation 103 (2017), pages 1-7) and Krasinski (US Patent 8,546,408) of record in view of Cloughesy (Neoadjuvant anti-PD-1 immunotherapy promotes a survival benefit with intratumoral and systemic immune responses in recurrent glioblastoma, NatUre Medicine | VOL 25 | MARCH 2019 | 477–486) all are of record.

Vakilian teaches that Glioblastoma multiform (GBM) is described as one of the most frequent primary brain tumors. These types of malignancies constitute only 15% of all primary brain tumors. Despite, extensive developments on effective therapeutic methods during the 20th century as well as the first decade of the present century (21st), the median survival rate for patients suffering from GBM is only approximately 15 months, even in response to multi-modal therapy. Numerous types of reticuloendothelial system cells such as macrophages and microglial cells occupied within both GBM and also normal surrounding tissues. These immune cells acquire an otherwise activated phenotype with potent tumor-tropic functions that contribute to the glioma growth and invasion. The CC chemokine, CCL2 (previously named MCP-1) is of the most important CC chemokines family member involving in regulation of oriented migration and penetrative infiltration of mainly reticuloendothelial system cells specifically monocyte/macrophage phenotypes. Fundamental parts are played by CCL2 and its related receptor (the CCR2) in brain tumors and obviously in migration of monocytes from the bloodstream through the vascular endothelium. Therefore, CCL2/CCR2 axis is required for the routine immunological surveillance of tissues, in accordance with response to inflammation (abstract).  Vakilian teaches that the CCL2 in human is the mouse homologue of JE, a gene which shown to be up-regulated by platelet-derived  growth  factor (PDGF)  in  mouse fibroblasts (page 2). In other words, the human homologue that best characterized as CCL2 was originally purified from human cell lines with regard to its monocyte chemoattractant properties and was initially called Monocyte Chemoattractant Protein-1 (MCP-1).  Vakilian teaches that CCL2 is defined as an influential chemoattractant that facilitate migration of monocytes (Carvalho da Fonseca and Badie, 2013) and natural killer cells to neuroblastoma (Liu et al., 2013) and, mesenchymal stem cells into breast tumors (Tsuyada et al., 2012). CCL2 is expressed within human glial tumors exceedingly, and its expression has been indicated to be correlated with the tumor grade(- Bowman and Joyce, 2014). Additionally, expression of CCL2 is closed to TAM and astrocytes surrounding gliomas. The CCL2-dependent chemotactic effect of glioma culture supernatants suggest that glia-derived CCL2 can be implicated in the process leading to the plentiful tumor infiltration by macrophages/microglia and T regulatory cells (Platten et al., 2003; Jordan et al., 2008). Therefore, CCL2-expression by glioma cells can be helpful for tumor growth by attraction of T regulatory cells which suppress lymphocyte antitumor effector functions, and microglial cells that were revealed to exhibit down-regulated anti-tumor functions and generation of pro-invasive metalloproteinases (Hussain et al., 2006). The relevant receptors for CCL2 are CCR2 on microglia and CCR4 on T regulatory cells. The ability of CCL2 to stimulate microglia attraction to tumor was also confirmed in an in vivo tumor model in which microglia infiltration in CCL2-expressing against CCL2 negative tumor cells were compared (Platten et al., 2003). Yoshimura et al. originally purified CCL2 from the tissue culture supernatant of a malignant glioma cell line (Yoshimura et al., 1989). Several other studies also showed that CCL2 is highly elevated in glioblastomas, both at the mRNA and protein levels, where comparison was made with normal brain tissue (Takeshima et al., 1994; Jordan et al., 2008; Semple et al., 2010; Zhang et al., 2011).Lilia et al. also claimed that glioma cells release low levels of CCL2 to recruit neighboring microglia and enhance the production of CCL2. This amplified secretion of CCL2 by microglial cells recruits more microglial cells into the tumor in parallel with stimulation of glioma progression and development (Kucheryavykh et al., 2013)(page 4 bridging page 5).
Vakilian doesn’t disclose a specific CCL2 antagonist nor an immune checkpoint inhibitor.

Krasinski teaches that in addition to inflammatory diseases, chemokines and chemokine receptors have also been implicated in cancers.  Tumor cells stimulate the formation of stroma that secretes various media tors pivotal for tumor growth, including growth factors, cytokines, and proteases. It is known that the level of MCP-1 (which is the same as CCL2) is associated significantly with tumor-associated macrophage accumulation (column 4, lines 10-16).  Krasinski teaches that kine receptor, preferably the CCR2 receptor. Accordingly, the compounds of the present invention are compounds which modulate at least one function or characteristic of mammalian CCR2, for example, a human CCR2 protein (column 12, lines 36-40).   Krasinski teaches the following compound as a CCL2 antagonist (column 22, lines 20-31):

    PNG
    media_image1.png
    349
    340
    media_image1.png
    Greyscale
(column 5).  

Krasinski teaches the oral administration of the compound at a dosage of 5 mg/kg (column 66, lines 35-40).  Krasniski teaches that depending on the disease to be treated and the subjects condition, the compounds and compositions of the present invention may be administered by oral, parenteral (e.g., intra muscular, intraperitoneal, intravenous, ICV, intracisternal injection or infusion, Subcutaneous injection, or implant), inhalation, nasal, vaginal, rectal, Sublingual, or topical routes of administration and may beformulated, alone or together, in Suitable dosage unit formulations containing conventional nontoxic pharmaceutically acceptable carriers, adjuvants and vehicles appropriate for each rouse of administration (column 28, lines 13-23). Krasinski teaches that in the treatment or prevention of conditions which require chemokine receptor modulation an appropriate dosage level will generally be about 0.001 to 100 mg per kg patient body weight per day which can be administered in single or multiple doses. Preferably, the dosage level will be about 0.01 to about 25 mg/kg per day; more preferably about 0.05 to about 10 mg/kg per day. A suitable dosage level may be about 0.01 to 25 mg/kg per day, about 0.05 to 10 mg/kg per day, or about 0.1 to 5 mg/kg per day. Within this range the dosage may be 0.005 to 0.05, 0.05 to 0.5, 0.5 to 5.0, or 5.0 to 50 mg/kg per day. For oral administration, the compositions are preferably provided in the form of tablets containing 1.0 to 1000 milligrams of the active ingredient, particularly 1.0, 5.0, 10.0, 15.0, 20.0, 25.0,500, 75.0, 100.0, 150.0, 2000, 250.0, 300.0, 400.0, 500.0, 600.0, 750.0, 800.0, 900.0, and 1000.0 milligrams of the active ingredient for the symptomatic adjustment of the dosage to the patient to be treated. The com pounds may be administered on a regimen of 1 to 4 times per day, preferably once or twice per day (olumn 28, lines 26-44).

Cloughesy teaches that Glioblastoma is the most common primary malignant brain tumor in adults and is associated with poor survival. Pembrolizumab, an anti-PD-1 monoclonal antibody.  Patients who were randomized to receive neoadjuvant pembrolizumab, with continued adjuvant therapy following surgery, had significantly extended overall survival compared to patients that were randomized to receive adjuvant, post-surgical programmed cell death protein 1 (PD-1) blockade alone. Neoadjuvant PD-1 blockade was associated with upregulation of T cell– and interferon-γ-related gene expression, but downregulation of cell-cycle-related gene expression within the tumor, which was not seen in patients that received adjuvant therapy alone. Focal induction of programmed death ligand 1 in the tumor microenvironment, enhanced clonal expansion of T cells, decreased PD-1 expression on peripheral blood T cells and a decreasing monocytic population was observed more frequently in the neoadjuvant group than in patients treated only in the adjuvant setting (abstract).  Cloughesy teaches that our data suggest that neoadjuvant PD-1 monoclonal antibody blockade induces functional activation of tumor-infiltrating lymphocytes, producing an interferon response within the tumor microenvironment. Tumor infiltration with interferon-γ-producing, PD-1/PD-L1-suppressed T cells is probably essential for the systemic priming of tumor specific T lymphocytes after neoadjuvant pembrolizumab. Indeed, tumor-infiltrating lymphocyte density was one of the variables selected in our elastic net regression as being possibly related to survival; conversely, presurgical tumor volume, postsurgical tumor volume, percentage resection, gross total resection (as a dichotomous variable) and dexamethasone dosage at time of registration were not. This suggests that the survival benefit derived from neoadjuvant PD-1 blockade is largely driven by the immune response. After neoadjuvant PD-1 blockade and resection, tumor specific T cell clones maintained functionality with repeated anti-PD-1 monoclonal antibody administration in the adjuvant setting (Fig. 5). We believe that the T cell–mediated interferon response induces downregulation of cell-cycle-related gene expression within tumor cells, enabling a therapeutic window and resulting in a survival benefit (page 483 bridging page 484).  Cloughesy teaches that patients randomized to the neoadjuvant group received pembrolizumab 200 mg by intravenous infusion 14±5d before scheduled surgical resection. Tumor resection was performed according to institutional standards. After recovery from surgery, patients received pembrolizumab 200mg by intravenous infusion every 3weeks until either tumor progression or an adverse event requiring study drug discontinuation (page 487).  Cloughesy teaches that T and NK cells markers are CD3, CD4 (figure 2).

It would have been obvious to one of ordinary skills in the art to administer 4-​chloro-​N-​[5-​methyl-​2-​(1H-​pyrrolo[2,​3-​b]​pyridin-​4-​ylcarbonyl)​-​3-​pyridinyl]​-​3-​(trifluoromethyl)​-benzenesulfonamide (the elected compound) to treat glioblastoma.  One would have been motivated to administer 4-​chloro-​N-​[5-​methyl-​2-​(1H-​pyrrolo[2,​3-​b]​pyridin-​4-​ylcarbonyl)​-​3-​pyridinyl]​-​3-​(trifluoromethyl)​- benzenesulfonamide is an effective CCL2 antagonist.  Additionally, it is known in the art that CCL2-expression by glioma cells can be helpful for tumor growth by attraction of T regulatory cells which suppress lymphocyte antitumor effector functions, and microglial cells that were revealed to exhibit down-regulated anti-tumor functions and generation of pro-invasive metalloproteinases (Hussain et al., 2006). The relevant receptors for CCL2 are CCR2 on microglia and CCR4 on T regulatory cells as taught by Vakilian.  Therefore, taken the cited art, it would have been obvious to administer a CCL2 antagonist (e.g. administer 4-​chloro-​N-​[5-​methyl-​2-​(1H-​pyrrolo[2,​3-​b]​pyridin-​4-​ylcarbonyl)​-​3-​pyridinyl]​-​3-​(trifluoromethyl)​- benzenesulfonamide) since it is known that glioblastoma has elevated levels of CCR2 as disclosed by Vakilian with a reasonable expectation of success absence evidence to the contrary.

It would have been obvious to one of ordinary skills to combine both administer 4-​chloro-​N-​[5-​methyl-​2-​(1H-​pyrrolo[2,​3-​b]​pyridin-​4-​ylcarbonyl)​-​3-​pyridinyl]​-​3-​(trifluoromethyl)​- benzenesulfonamide and pembrolizumab to treat glioblastoma.  As stated in In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980):It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960).  As this court explained in Crockett, the idea of combining them flows logically from their having been individually taught in the prior art.  Therefore, it would have been prima facie obvious to combine pembrolizumab and 4-​chloro-​N-​[5-​methyl-​2-​(1H-​pyrrolo[2,​3-​b]​pyridin-​4-​ylcarbonyl)​-​3-​pyridinyl]​-​3-​(trifluoromethyl)​- benzenesulfonamide composition cojointly in a formulation to treat glioblastoma.  Additionally, it is known in the art that pembrolizumab should be administered as adjuvant which provides motivation to administer 4-​chloro-​N-​[5-​methyl-​2-​(1H-​pyrrolo[2,​3-​b]​pyridin-​4-​ylcarbonyl)​-​3-​pyridinyl]​-​3-​(trifluoromethyl)​- benzenesulfonamide with a reasonable expectation of success absence evidence to the contrary.
It would have obvious to one of ordinary skills that the nervous system cancer is characterized as being CCR2+, CD3 and CD4 because it is known in the art that CCL2-expression by glioma cells can be helpful for tumor growth by attraction of T regulatory cells which suppress lymphocyte antitumor effector functions, and microglial cells that were revealed to exhibit down-regulated anti-tumor functions and generation of pro-invasive metalloproteinases.
It would have been obvious to one of ordinary art that upon administering 4-​chloro-​N-​[5-​methyl-​2-​(1H-​pyrrolo[2,​3-​b]​pyridin-​4-​ylcarbonyl)​-​3-​pyridinyl]​-​3-​(trifluoromethyl)​- benzenesulfonamide and pembrolizumab would consequently promotes a decrease in CD45h/CD1 ib+/Ly6Chi cells in a tumor microenvironment and promotes an increase in CD45 /CD 1l b'/Ly6C' cells in bone marrow and promotes an infiltration of a population of T-cells into a tumor microenvironment in the subject with the same administration of 4-​chloro-​N-​[5-​methyl-​2-​(1H-​pyrrolo[2,​3-​b]​pyridin-​4-​ylcarbonyl)​-​3-​pyridinyl]​-​3-​(trifluoromethyl)​- benzenesulfonamide and pembrolizumab (same compounds) to treat glioblastoma (same patient population) with a reasonable expectation of success.

	It would have been obvious to one of ordinary skills to administer 4-​chloro-​N-​[5-​methyl-​2-​(1H-​pyrrolo[2,​3-​b]​pyridin-​4-​ylcarbonyl)​-​3-​pyridinyl]​-​3-​(trifluoromethyl)​- benzenesulfonamide and pembrolizumab  in any order (e.g. combination, sequentially, one agent prior to the other) .The instant situation is amenable to the type of analysis set forth in Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) and also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), where the court found that the selection of any order of performing process steps is prima facia obvious in the absence of new or unexpected results.  As such, applying the same logic to the instant process claims, one of ordinary skill in the art would have a reasonable expectation that by administering a formulation comprising 4-​chloro-​N-​[5-​methyl-​2-​(1H-​pyrrolo[2,​3-​b]​pyridin-​4-​ylcarbonyl)​-​3-​pyridinyl]​-​3-​(trifluoromethyl)​- benzenesulfonamide and pembrolizumab to the patiient, one would achieve a method of treatment of glioblastoma with a reasonable expectation of success.    
 
 	It would have been obvious to optimize 4-​chloro-​N-​[5-​methyl-​2-​(1H-​pyrrolo[2,​3-​b]​pyridin-​4-​ylcarbonyl)​-​3-​pyridinyl]​-​3-​(trifluoromethyl)​- benzenesulfonamide.  Krasinski teaches that in the treatment or prevention of conditions which require chemokine receptor modulation an appropriate dosage level will generally be about 0.001 to 100 mg per kg patient body weight per day which can be administered in single or multiple doses. Preferably, the dosage level will be about 0.01 to about 25 mg/kg per day; more preferably about 0.05 to about 10 mg/kg per day. The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.  Furthermore, it is obvious to vary and/or optimize the amount of 4-​chloro-​N-​[5-​methyl-​2-​(1H-​pyrrolo[2,​3-​b]​pyridin-​4-​ylcarbonyl)​-​3-​pyridinyl]​-​3-​(trifluoromethyl)​- benzenesulfonamide provided in the composition, according to the guidance provided by Krasinski, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Therefore, the ordinary artisan would have been motivated to optimize the workable ranges disclosed by Krasinski, with the reasonable expectation of making formulations which possess improved solubility and pharmaceutical properties such as high bioavailability and prolonged effect.
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
Claims 1-14, 19-25 and 31 is rejected.
No claims are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627